DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17-22, 26-28, 37, and 41-42 are rejected under 35 U.S.C. 103 as being unpatentable over Iio et al. (USPGPub 2011/0004165) in view of Schraga (USPGPub 2016/0008555) above, and further in view of Limaye et al. (USPGPub 2013/0267904).

Re Claim 17, Iio teaches a drug delivery device (Iio Fig. 7) comprising: a housing (12) comprising an opening (as seen in Iio Fig. 7) extending from an outer surface of the housing (12) to an inner surface of the housing (12); and a syringe (14) contained in the housing (12), the syringe (14) comprising: a container (15) containing a liquid medicament (Iio Fig. 3), the container (15) comprising an aperture (lumen of needle 28) at a distal end thereof and through which the liquid medicament can be dispensed (Iio ¶ 0090); a stopper (15b) within the container (15), the stopper (15b) moveable between a first longitudinal position and a second longitudinal position relative to the container (15) to cause dispensing of the liquid medicament through the aperture (Iio ¶ 0123); a needle shield (13) configured to surround a cannula (28) (Iio Figs. 7-9), wherein the needle shield (13) is movable towards the container (15) to expose a distal tip of the cannula (28) through a hole (13b) of the needle shield (13) (Iio ¶ 0095-0096).
	Iio fails to disclose at least one identifier, wherein the at least one identifier is arranged on the needle shield and is visible through the opening, and wherein the at least one identifier is configured to move with the needle shield when the needle shield moves with respect to the container. Schraga discloses a drug delivery device (Schraga Fig. 35) comprising a needle shield (10, 70), at least one identifier (Schraga ¶ 0091), wherein the at least one identifier is arranged on the needle shield (10, 70), and wherein the at least one identifier is configured to move with the needle shield (10, 70) when the needle shield (10, 70) moves with respect to a container (1), the identifier on the needle shield for indicating an insertion depth of the needle (Schraga ¶ 0091). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have configured the needle shield to comprise at least one identifier, wherein the at least one identifier is arranged on the needle shield and is visible through the opening, and wherein the at least one identifier is configured to move with the needle shield when the needle shield moves with respect to the container, the teaching as disclosed by Schraga wherein the identifier on the needle shield indicates an insertion depth of the needle.
	Iio in view of Schraga fail to disclose the identifier identifying the liquid medicament. Limaye discloses a drug delivery device (Limaye Fig. 1) comprising an identifier (118) identifying a liquid medicament (Limaye ¶ 0020) for preventing confusion as to the contents to the drug delivery device. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included with the identifier of Iio in view of Schraga to include information that identifies the liquid medicament as disclosed by Limaye, the embodiment for preventing confusion as to the contents to the drug delivery device.

Re Claim 18, Iio in view of Schraga above, and further in view of Limaye disclose all of the limitations of Claim 17. Iio in view of Schraga fail to disclose wherein the at least one identifier is arranged at a distal end of the syringe. Limaye discloses where an identifier may be arranged at a distal end of the syringe (wherein the marking is placed on flange portion 116, a distal end of the syringe 100) for identifying the contents of the syringe (Limaye ¶ 0028). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have had the at least one identifier of Iio in view of Schraga above, and further in view of Limaye be arranged at a distal end of the syringe as disclosed by for identifying the contents of the syringe.

Re Claims 19 and 20, Iio in view of Schraga above, and further in view of Limaye disclose all of the limitations of Claim 17. Iio discloses wherein the liquid medicament is to be dispensed through the hole (13b) (Iio ¶ 0146). However, Iio fails to teach wherein the at least one identifier is arranged on an outer surface of the needle shield; and wherein the hole is arranged on the front face, and wherein the at least one identifier is arranged on the front face. Schraga teaches the at least one identifier (Schraga ¶ 0091) arranged on an outer surface of the needle shield (10, 70); and wherein the hole is arranged on a front face (70) of the needle shield (10, 70), and wherein the at least one identifier is arranged on the front face (70) (Schraga ¶ 0091), the identifier on the front face for indicating an insertion depth of the needle (Schraga ¶ 0091). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have configured the needle shield of Iio in view of Schraga above, and further in view of Limaye to comprise the at least one identifier arranged on an outer surface of the needle shield; and wherein the hole is arranged on a front face of the needle shield, and wherein the at least one identifier is arranged on the front face, the configuration as disclosed by Schraga for indicating an insertion depth of the needle.

Re Claim 21, Iio in view of Schraga above, and further in view of Limaye disclose all of the limitations of Claim 19. Iio fails to disclose wherein the at least one identifier comprises a printed surface. Limaye discloses wherein the at least one identifier comprises a printed surface (Limaye ¶ 0028). Under KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007), if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person's skill. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have had the at least one identifier comprise a printed surface where the technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way.

Re Claim 22, Iio in view of Schraga above, and further in view of Limaye disclose all of the limitations of Claim 19. Iio fails to disclose wherein the at least one identifier comprises a laser marked surface. Limaye discloses wherein the at least one identifier comprises a laser marked surface (Limaye ¶ 0028). Under KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007), if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person's skill. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have had the at least one identifier comprise a laser marked surface where the technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way.

Re Claim 26, Iio in view of Schraga above, and further in view of Limaye disclose all of the limitations of Claim 17. As previously disclosed, Iio fails to disclose wherein the at least one identifier comprises a marking. Limaye discloses a drug delivery device (Limaye Fig. 1) comprising a marking (118) (Schraga ¶ 0091) for preventing confusion as to the contents to the drug delivery device. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included with the identifier of Iio in view of Schraga above, and further in view of Limaye to include a marking for preventing confusion as to the contents to the drug delivery device.

Re Claim 27, Iio in view of Schraga above, and further in view of Limaye disclose all of the limitations of Claim 26. As previously disclosed, Iio fails to disclose wherein the at least one identifier comprises a marking. Limaye discloses the marking (118) printed using UV light (Limaye ¶ 0021). Under KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007), if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person's skill. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have had the marking printed using UV light  where the technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way.

Re Claim 28, Iio in view of Schraga above, and further in view of Limaye disclose all of the limitations of Claim 26. Iio fails to disclose wherein the marking is printed by laser marking. Limaye discloses wherein the marking is printed by laser marking (Limaye ¶ 0028). Under KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007), if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person's skill. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have had the at least one identifier comprise a marking printed by laser marking where the technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way.

Re Claim 37, Iio in view of Schraga above, and further in view of Limaye disclose all of the limitations of Claim 17. Iio further discloses wherein a proximal end of the housing (12) extends proximal to a proximal end of the needle shield (13) (as seen in Iio Figs. 18-20).

Re Claim 41, Iio in view of Schraga above, and further in view of Limaye disclose all of the limitations of Claim 17. Iio further discloses wherein the distal tip of the cannula (28) is configured to pass through the opening (13b) (as seen in Iio Fig. 19).

Re Claim 42, Iio in view of Schraga above, and further in view of Limaye disclose all of the limitations of Claim 17. Iio further discloses wherein the needle shield (13) is movable from a first position (Iio Fig. 18), where the needle shield surrounds the cannula (28), to a second position (Iio Fig. 19), where the distal tip of the cannula (28) is exposed through the hole (13b) of the needle shield (13). 

Claims 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Iio et al. (USPGPub 2011/0004165) in view of Schraga (USPGPub 2016/0008555) above, and further in view of Limaye et al. (USPGPub 2013/0267904) as applied to Claim 26 above, and further in view of Ward et al. (USPGPub 2015/0367082).

Re Claims 23-25: Iio in view of Schraga above, and further in view of Limaye disclose all of the limitations of Claim 19. However, Iio in view of Schraga above, and further in view of Limaye fail to disclose wherein the at least one identifier comprises a pin mounted on the needle shield; wherein the pin is mounted in the hole of the needle shield; and wherein the pin comprises a head and a protrusion arranged on the head, wherein the protrusion is configured to be mounted in the hole of the needle shield. Ward discloses a delivery device (1) (Ward Fig. 2) comprising a housing (2), a needle shield (4) and a pin (10) comprising at least one identifier (10.1), wherein the pin (10) is mounted on the needle shield (4); wherein the pin (10) is mounted in a hole (4.3) of the needle shield (4); and wherein the pin (10) comprises a head (distal end of the pin, as seen in Ward Fig. 2) and a protrusion (portion inserted in hole 4.3) arranged on the head, wherein the protrusion is configured to be mounted in the hole (4.3) of the needle shield (4), wherein the pin is configured to remove a boot covering the needle (Ward ¶ 0041-0042). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have configured the identifier of Iio in view of Schraga above, and further in view of Limaye to comprise a pin mounted on the needle shield; wherein the pin is mounted in the hole of the needle shield; and wherein the pin comprises a head and a protrusion arranged on the head, wherein the protrusion is configured to be mounted in the hole of the needle shield as disclosed by Ward, wherein the pin is configured to remove a boot covering the needle. 

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Iio et al. (USPGPub 2011/0004165) in view of Schraga (USPGPub 2016/0008555) above, and further in view of Limaye et al. (USPGPub 2013/0267904) as applied to Claim 26 above, and further in view of Cerman et al. (USPGPub 2013/0345641).

Re Claim 29, Iio in view of Schraga above, and further in view of Limaye disclose all of the limitations of Claim 26. Cerman teaches a drug delivery device (100) (Cerman Fig. 1A) comprising: a housing (304); and a syringe (120/128) contained in the housing (304), wherein the drug delivery device comprises a marking (454) (Cerman Fig. 1B, 4B-4C, 7C) and wherein the marking comprises a bar code (Cerman ¶ 0166) for identifying the correct assembly, during manufacturing, by a health care professional or pharmacist before the device is provided to a patient. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have configured the marking of Iio in view of Schraga above, and further in view of Limaye disclose all of the limitations of Claim 26 to be a barcode as disclosed by Cerman for identifying the correct assembly, during manufacturing, by a health care professional or pharmacist before the device is provided to a patient.

Claims 38-39 are rejected under 35 U.S.C. 103 as being unpatentable over Iio et al. (USPGPub 2011/0004165) in view of Schraga (USPGPub 2016/0008555) above, and further in view of Limaye et al. (USPGPub 2013/0267904) as applied to Claim 26 above, and further in view of Huthmacher et al. (USPGPub 2016/0331904).

Re Claim 38, Iio in view of Schraga above, and further in view of Limaye disclose all of the limitations of Claim 17. Iio in view of Schraga above, and further in view of Limaye fail to disclose wherein an inner diameter of the housing is greater than an outer diameter of the needle shield. Huthmacher discloses a delivery device (1) comprising a housing (2) and a needle shield (6), wherein an inner diameter of the housing (2) is greater than an outer diameter of the needle shield (6) for telescoping the needle shield within the housing (Huthmacher ¶ 0030). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have configured the housing and needle shield of Iio in view of Schraga above, and further in view of Limaye such that an inner diameter of the housing is greater than an outer diameter of the needle shield, a similar embodiment as disclosed by Huthmacher for telescoping the needle shield within the housing.

Re Claim 39, Iio in view of Schraga above, and further in view of Limaye disclose all of the limitations of Claim 17. Iio in view of Schraga above, and further in view of Limaye fail to disclose wherein the housing encloses both the needle shield and the at least one identifier. Huthmacher discloses a delivery device (1) comprising a housing (2) and a needle shield (6), wherein the housing (2) encloses the needle shield (6) for telescoping the needle shield within the housing (Huthmacher ¶ 0030). Where the delivery device is modified by the teachings of Huthmacher, the at least one identifier would be enclosed by the needle shield. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have configured the housing and needle shield of Iio in view of Schraga above, and further in view of Limaye such that the housing encloses both the needle shield and the at least one identifier, such an embodiment as disclosed by Huthmacher for telescoping the needle shield within the housing.

Response to Arguments
Applicant's arguments filed 01/25/2022 have been fully considered but they are not persuasive. Applicant’s 103 arguments begin on Page 6 of the response. At Page 7 of the response, applicant has reproduced the previous examiner’s annotated figure. However, examiner no longer relies on this figure and has reinterpreted prior art Iio, now relying on Iio Fig. 3 and interpreting element 13 as the shield. Examiner apologizes for the change in examiner in the middle of prosecution. Examiner is available for interview at applicant’s leisure.
Applicant’s arguments with respect to prior art Huthmacher, Limaye and Penny as applied to independent Claim 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R FREHE whose telephone number is (571)272-8225. The examiner can normally be reached 10:30AM-7:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM R FREHE/Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783